Citation Nr: 0428996	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  92-20 509	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
excision of a hemangioma, right forearm, currently evaluated 
as 30 percent disabling.  

2.  Entitlement to an initial disability evaluation greater 
than 30 percent for limitation of motion of the right elbow, 
status post right forearm hemangioma excision.  

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for peroneal neuropathy, left knee.  

4.  Entitlement to a total disability rating based on 
individual unemployability as a result of service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to June 
1952.  In addition, the veteran's service records indicate 
that he served more than nine months prior military service.  

This appeal arises from May 1991, August 2002 and August 2003 
rating decisions of the Hartford, Connecticut, Regional 
Office (RO).  In the May 1991 decision, the RO granted an 
increased evaluation to 30 percent disabling for the 
residuals of the veteran's service-connected excision of a 
hemangioma in the right forearm.  It was also determined that 
the award of service connection for limitation of motion in 
the right elbow was warranted as this disability had resulted 
from the right forearm excision.  Subsequently, the latter 
disability was evaluated as 30 percent disabling.  The 
veteran appealed these evaluations.

In October 1994, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for development of the medical 
evidence.  The Board then issued a decision in August 1997 
that awarded the veteran a temporary total disability 
evaluation for convalescence from this right arm surgery 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. 
§ 4.30 for the period from October 31, 1990 to October 31, 
1995.  It was noted by the Board that the veteran had not 
received a comprehensive VA examination to determine the 
permanent severity of his right arm disorders after 
convalescence from multiple surgeries in recent years.  As 
the right forearm excision and limitation of motion in the 
right arm were found to be inextricably intertwined, these 
issues were remanded again to the RO for development of the 
medical evidence.  

In January 1999, the RO assigned a temporary total disability 
evaluation for convalescence for right arm surgery for the 
period from June 3, 1997 to August 1, 1997.  

In December 1999, the Board once again remanded the matters 
to the RO.  The Board noted, in part, that the veteran had 
not been afforded an adequate VA examination and that the RO 
had failed to consider the assignment of separate evaluations 
for the veteran's right arm scars.  

By an August 2003 rating decision, the RO, in pertinent part, 
granted service connection for compression neuropathy of the 
right forearm/radial nerve.  A 20 percent evaluation was 
assigned.  Additionally, the RO granted service connection 
for right arm and elbow scars.  A 30 percent evaluation was 
assigned.  An effective date of October 31, 1990 was 
assigned.  

The August 2002 decision on appeal, in pertinent part, denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for left 
peroneal neuropathy.  

Additionally, in the August 2003 decision, the RO denied 
entitlement to a TDIU.  The veteran has since perfected an 
appeal with respect to the denial of that claim.  

The issue of entitlement to a TDIU and entitlement to 
compensation under 38 U.S.C.A. § 1151 are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

FINDINGS OF FACT

1.  The veteran's residuals of a right forearm muscle injury 
is manifested by weakness and incoordination, difficulty 
grasping fine objects and clinical evidence of muscle atrophy 
that results in no more than moderately severe impairment of 
MG VII on the right.  

2.  The veteran's right elbow disability is manifested by 
motion lost beyond the middle of the arc.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for residuals of a right forearm muscle injury (MG 
VII) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.56 and Part 4, 
Diagnostic Code 5307 (effective prior to July 3, 1997, and as 
amended, effective from July 3, 1997).  

2.  The criteria for the assignment of an initial disability 
evaluation in excess of 30 percent for the veteran's 
limitation of motion of the right elbow have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5213.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(2001), which became effective on November 9, 2000, during 
the appeal's pendency.  The VCAA redefined VA's duty to 
assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of March 2002 letter, pursuant to 
the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claims.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran's service medical records are 
associated with the claims folder.  The veteran indicated 
that he received medical treatment through the VA medical 
system.  VA treatment and hospital records are associated 
with the claims folder.  Moreover, the veteran was afforded 
VA examinations in connection with the claims.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

Initially, the Board notes that the veteran is in receipt of 
temporary total disability evaluations for convalescence from 
this right arm surgery for the periods from October 31, 1990 
to October 31, 1995 and from June 3, 1997 to August 1, 1997.  
Although the veteran has appealed the initial evaluation of 
his service-connected limitation of motion of the right elbow 
and his claim for an increased rating has been pending since 
1991, the Board's analysis will not focus on evidence 
received during these periods.  

Historically, the veteran's service medical records reflect 
that he had varicosities and vascular tissue excised from his 
right arm in 1949 and 1951.  The diagnosis was cavernous 
hemangioma.  In March 1953 service connection was granted for 
a post-operative scar on the right forearm.  

As noted in the Introduction, in May 1991, the RO granted 
service connection for limitation of motion of the right 
elbow.  A 20 percent disability evaluation was initially 
assigned.  However, the evaluation was later increased to 30 
percent, effective as of the date of grant of service 
connection.  The May 1991 rating decision also assigned a 30 
percent evaluation for residuals of the excision of 
hemangioma, right forearm.  

From October 1990 to October 1995, the veteran underwent five 
operations on the right arm.  

In April and June 1996, the veteran underwent trigger point 
injections in the right arm due to complaints of pain.  In 
December 1996, he underwent a Bier Block in the right upper 
extremity.  

In June 1997, he underwent an implantation of peripheral 
nerve stimulator electrodes along the radial nerve in the 
upper right arm.  

A July 1997 pain clinic note indicated that the nerve 
stimulator provided excellent relief of pain.  The veteran 
was no longer taking pain medication.  The veteran was 
reportedly pleased with the results.  He was asked to return 
to the clinic in six months.  

The veteran attended VA examinations in March and April 1998.  
The veteran stated that the surgical sites had healed 
completely.  However, he complained of arm pain and decreased 
range of motion of the elbow and hand.  He was not on 
medication.  Upon physical examination of the right arm, 
there was a 20 by 10 centimeter depressed plaque.  There was 
subcutaneous fat/muscle atrophy noted under the well-healed 
graft site.  Significantly decreased range of motion was 
noted for the elbow, as well as the wrist and fingers.  
Supination of the right elbow was limited to 35 degrees and 
pronation was limited to 45 degrees.  There was a well-healed 
3-centimeter vertical scar over the right carpal tunnel 
region.  There was a large skin graft on the right forearm.  
Additionally, there was a 7-centimeter upper arm vertical 
scar where part of the hardware for the stimulator was 
inserted.  The stimulator was palpable on the right pectoral 
region.  The examiner opined that the veteran suffered from 
an on-going severe disability related to the right arm and 
hand, without frank weakness.  

Another examiner noted that the nerve stimulator had 
significantly relieved pain.  However, the veteran could not 
use his hand normally.  He could not pick up fine objects 
correctly or use the computer mouse adequately.  She noted 
that muscle bulk and strength were good, but skilled motion 
was slow on the right.  Sensation was intact and DTR were 
symmetrical.  The diagnosis was neuropathic pain, right ulnar 
and median nerves, now treated well by electrical 
stimulation.  He had some disuse due to the surgery.  

The veteran was afforded additional VA examinations in March 
2000.  During a neurological examination, the veteran 
complained of intermittent pain in the medial right forearm 
and right lateral forearm.  He could not do physical work 
with the right arm.  Upon physical examination, muscle 
strength was 4/5 and 5/5.  Deep tendon reflexes were 2+.  The 
sensory examination showed diminished sensation in the right 
hand.  He had weakness, particularly of the finger and wrist 
extensors compatible with the loss or radial nerve function.  
The examiner noted that the veteran's disability limited his 
ability to carry out extensive use of tools or machinery with 
his right hand.  He was limited in his ability to write and 
to draw.  He was able to perform basic activities of daily 
living, such as dressing and washing himself.  

During the VA joints examination, the veteran complained of 
loss of use of the right arm and hand.  He was right hand 
dominant.  During a physical examination, he could produce 
active flexion of the right arm to 106 degrees, passive 
flexion to 130 degrees.  He had a negative 36-degree 
extension deficit but passively he could extend to neutral 
straight position in the elbow.  Muscle strength was 5/5 in 
the elbow extension and flexion.  Right forearm supination 
was possible to only 14 degrees, passively possible to 36 
degrees.  Pronation was actively possible to 90 degrees.  
Supination strength was very weak.  The examiner noted that 
the veteran had been doing 5-pound weight exercised but it 
had not improved muscle strength.  The examiner noted that 
the weakness and incoordination impacted his ability to 
perform work-related job activities or activities of daily 
living.  

During the scar examination, after noting the size and 
location of the scars, the examiner noted that the scars were 
not tender.  There was no ulceration or breakdown of the 
skin.  However, there was underlying tissue loss on the right 
medial mid-dorsal forearm.  There was no inflammation, edema 
or keloid formation.  There did not seem to be any gross 
limitation of the elbow.  

VA outpatient treatment records from August 1999 to July 2002 
are essentially negative for treatment of the right arm and 
elbow disability.  They do reflect that the veteran received 
radial neuropathy.  An April 2000 note indicated that right 
radial neuropathy was stabile.  

During a June 2003 VA examination, the veteran indicated that 
he used Ibuprofen and Darvocet for pain control and was seen 
by the pain clinic about once a month.  Upon physical 
examination, there was an enlarged scar covering 75 percent 
of the right forearm.  There was evidence of underlying 
tissue loss.  The scar was tender to touch.  The scar was 
healed with no evidence of keloid formation.  Additionally, 
there was a 4-centimeter surgical scar over his right 
anterior chest wall, a 13-centimeter scar over the right 
wrist and an 8-centimeter scar over the right upper arm.  All 
were nontender to touch and without evidence of underlying 
tissue loss.  There was atrophy of the extensor muscle of the 
right forearm.  Muscle strength was 3-4/5 of the right biceps 
and grip strength was 3/5.  There was no point tenderness of 
the right elbow.  He could flex the elbow from 15 to 90 
degrees.  Supination was from 0 to 20 degrees.  He was unable 
to effectively pronate the right forearm.  There was 
deformity of the right wrist and swelling of the right hand 
noted.  There was a positive Tinel's test of the wrist and 
elbow.  The diagnoses were atrophy of the right extensor 
muscle of the right forearm with moderate to severe weakness 
of the right upper extremity, reduced range of motion of the 
right elbow, malunion and reduced range of motion of the 
right wrist secondary to a fall, right ulnar and medial 
neuropathy and reflex sympathetic dystrophy involving the 
distribution of the ulnar and median nerve of the right hand.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated. Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation. 38 C.F.R. §§ 4.14, 4.25; Esteban v.  
Brown, 6 Vet. App. 259 (1994).

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless provided otherwise, the version 
most favorable to the appellant will apply, although new 
rating criteria only apply to the period of time after their 
effective date.  VAOPGCPREC 3-2000.

A.  Right Forearm

The veteran's residuals of an excision of a right hemangioma 
are rated as 30 percent disabling pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5307 pertaining to muscle injuries of 
Muscle Group VII.  The function of MG VII involves the 
flexion of the wrist and fingers resulting from the muscles 
arising from internal condyles of the humerus and includes 
flexors of the carpus and long flexors of the finger and 
thumb.

Under Diagnostic Code 5307, a 30 percent evaluation is 
assigned when there is moderately severe disability resulting 
from injury to MG VII in the dominant arm. A maximum 
schedular rating of 40 percent is awarded when there is 
severe disability in the dominant arm.

The rating criteria for muscle group injuries were changed, 
effective July 3, 1997, during the pendency of the veteran's 
appeal. See 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301- 
5329 (38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved).

Prior to the July 1997 revisions, 38 C.F.R. § 4.56 provided:

(a) Slight (insignificant) disability of muscles.

Type of injury. Simple wound of muscle without debridement, 
infection or effects of laceration. History and complaint.  
Service department record of wound of slight severity or 
relatively brief treatment and return to duty. Healing with 
good functional results. No consistent complaint of cardinal 
symptoms of muscle injury or painful residuals.

Objective findings. Minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus. No 
significant impairment of function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury. Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree. Absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection.

History and complaint. Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound. Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue- pain after moderate use, affecting the 
particular functions controlled by injured muscles.

Objective findings. Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests. (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury. Through and through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.

History and complaint. Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds. Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.

Objective findings. Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups. Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side. Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d) Severe disability of muscles.

Type of injury. Through and through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.

History and complaint. As under moderately severe (paragraph  
(c) of this section), in aggravated form.

Objective findings. Extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.   
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.   
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type. Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle  
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56 (1996).

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal;

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in- 
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and  
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of  
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.   
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury.   
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii)  
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
Treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii)  
Objective findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area. Muscles swell and harden 
abnormally in contraction. Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

With respect to the proper disability evaluation to be 
assigned for the veteran's right forearm muscle injury 
residual under Diagnostic Code 5307, the Board finds that the 
criteria for an increased disability rating greater than 30 
percent currently assigned are not met.  A review of the 
evidence in its entirety reveals that the veteran has 
complaints of intermittent pain, right arm weakness that 
results in an inability to perform certain functions such as 
using tools, lifting objects and using his right hand to 
write or draw.  Objectively, the veteran demonstrates 
evidence of muscle atrophy, tenderness, reduced grip 
strength, weakness, ulnar and medial neuropathy and reflex 
sympathetic dystrophy.  However, typical indicators of severe 
muscle disability such as to warrant an evaluation in excess 
of the 30 percent currently assigned, are not demonstrated by 
the evidence in its entirety.  In this respect, the "type" 
of initial injury and the "history and complaint" are not 
consistent with a higher evaluation for severe muscle 
injuries.  Here we observe the current record fails to reveal 
evidence of adhesion of the scar to the bone, diminished 
muscle excitability to pulsed electrical current or 
contraction or an opposing group of muscles.  Subsequent to 
the surgery in June 1997, the veteran's pain was greatly 
reduced.  Moreover, the VA treatment records from 1999 to 
2002 do not reflect that the right forearm disability 
necessitated continual treatment, other than prescribed 
medicine.  

The Board has considered whether evaluation under other 
pertinent Diagnostic Codes, however, the veteran is already 
in receipt of separate compensable evaluations for right 
forearm scars (Diagnostic Code 7801), compression neuropathy 
(Diagnostic Code 8514), and limitation of motion of the elbow 
(Diagnostic Code 5213).  Thus, a higher evaluation is not 
warranted under other applicable Diagnostic Code.  

Therefore, the Board concludes that the claim for a rating in 
excess of 30 percent for the service-connected right forearm 
disability involving injury to Muscle Group VII must be 
denied.  

B.  Right Elbow

The veteran's limitation of motion of the right elbow is 
rated as 30 percent disabling pursuant to 4.71a, Diagnostic 
Code 5213, pertaining to impairment of supination and 
pronation of the elbow.  A 30 percent evaluation is assigned 
when motion is lost beyond middle of arc or the hand is fixed 
in full pronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 
(2003). While the veteran contends that a higher initial 
disability evaluation is warranted, the Board notes that a 30 
percent evaluation is the highest evaluation pertaining to 
limitation of the elbow due to loss of pronation or 
supination.  

The Board has considered the evidence of painful motion and 
functional impairment of the elbow.  See 38 C.F.R. §§ 4.40, 
4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran is currently at the maximum evaluation for the 
limitation of motion under Diagnostic Code 5213 and, even 
with painful motion and functional impairment, a higher 
evaluation is not available under Diagnostic Code 5213.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board has considered whether other potentially applicable 
Diagnostic Codes would result in a higher initial evaluation.  
However, since the effective date of service connection, 
there is no competent evidence that the right elbow 
disability results in nonunion of the ulna, impairment of the 
flail joint, extension limited to 100 degrees, flexion 
limited to 55 degrees, or ankylosis of the elbow.  See, 
38 C.F.R. § 4.71a, Diagnostic Codes 52055212.  As such a 
higher initial evaluation is not warranted under these 
Diagnostic Codes.   

Finally, since the date of the initial grant of service 
connection, the Board finds that the veteran's service-
connected right elbow disability has never presented such an 
exceptional or unusual disability picture to render 
impractical the application of the regular schedular 
standards or to otherwise warrant referral of the case to the 
Director of the Compensation and Pension Service for the 
consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b).  

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is of approximate balance 
such as to warrant its application.  


ORDER

A disability evaluation greater than 30 percent for residuals 
of excision of hemangioma, right forearm, is denied.  

An initial disability rating greater than 30 percent for 
limitation of motion of the right elbow is denied.  


REMAND

The veteran is seeking entitlement to compensation benefits 
for left peroneal neuropathy pursuant to 38 U.S.C.A. § 1151.  
He asserts that following a total left knee replacement in 
October 1998 he experienced foot drop and peroneal 
neuropathy.  

The veteran was afforded a VA examination in October 2000 in 
connection with his claim.  The examiner had the benefit of 
review of the claims folder and he offered an opinion with 
respect to the issue on appeal.  However, a longitudinal 
review of the claims folder reveals that the pre-surgical, 
surgical, and post-surgical records are not of record.  The 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App.  611, 613 
(1992).  The Board also points out that, under 38 C.F.R. § 
3.159, efforts to obtain Federal records should continue 
until either the records are received or notification that 
further efforts to obtain such records would be futile is 
provided.  See 38 C.F.R. § 3.159(c)(1).  
Because the medical evidence is insufficient to decide the 
claim, further evidentiary development is necessary.  

Additionally, the veteran asserts that he is totally disabled 
and unable to retain or maintain any gainful employment due 
to his multiple service-connected disabilities.  He further 
asserts that he last worked in 1990 as an engineer for 
Sikorsky.   

A review of the claims file reveals that the record does not 
contain sufficient medical evidence to adjudicate this claim.  
The veteran has a number of service-connected disabilities.  
He was afforded a VA examination in January 2004 with respect 
to this claim.  However, the examiner offered an opinion that 
took into account the effects of both the veteran's service-
connected and non-service-connected disabilities on his 
ability to maintain employment.  However, in determining 
whether the veteran is entitled to a total disability rating 
based upon individual unemployability, neither his non-
service-connected disabilities nor his advancing age may be 
considered.  Van Hoose v. Brown, 4 Vet.  App. 361 (1993).  In 
other words, according to pertinent  regulation, 
"unemployability, in service-connected claims, associated 
with advancing age or intercurrent disability, may not be 
used as a basis for a total disability rating."  38 C.F.R. § 
4.19.  The Board notes that VA cannot offer its own opinion 
regarding whether a veteran is unemployable as a result of a 
service connected disability; rather, VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service 
connected disability(ies) has on his ability to work.  See 
Fricsia v. Brown, 7 Vet. App 294,297 (1994) citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  Therefore, further 
development, by way of a VA examination to obtain the 
necessary medical opinion, is warranted.  See 38 U.S.C.A. § 
5103A(d).  

Finally, the Board notes by way of the August 2003 rating 
decision, the RO granted entitlement to special monthly 
compensation from October 31, 1990 to November 1, 1995 and 
from June 30, 1997 to August 1, 1997.  In September 2003, the 
veteran filed a Notice of Disagreement, essentially 
contending that he was entitled to additional periods of 
special monthly compensation.  It appears that the RO 
deferred action on the veteran's notice of disagreement, 
pending the outcome of the claims on appeal.  Accordingly, 
upon completion of the development below, the RO should issue 
a Statement Of the Case with respect to the issue of 
entitlement to special monthly compensation.  Thereafter, the 
veteran should be afforded the opportunity to thereafter file 
a substantive appeal to properly perfect the appeal as to 
that issue.  See38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2003).  See also Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).  

The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should obtain the veteran's 
outstanding treatment records for 
treatment for a left total knee 
replacement and left peroneal neuropathy 
VAMC, following the procedures set forth 
in 38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should request that the veteran 
provide specific information, and, if 
needed, authorization concerning any 
additional, outstanding records of 
pertinent medical treatment for his left 
knee condition.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file

4.  With respect to the claim for 
benefits pursuant to 38 U.S.C.A. § 1151, 
the veteran's claims folder should be 
returned to the VA examiner who conducted 
the October 2000 VA examination.  If the 
examiner in unavailable, the veteran 
should be afforded a new examination.  
Following a review of the record, and if 
necessary a physical examination of the 
veteran, the examiner should offer an 
opinion as to whether the veteran's left 
peroneal neuropathy was caused by VA 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran, with the proximate cause of the 
disability as being due to:  (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable.  

5.  The veteran's claims folder should be 
returned to the VA examiner who conducted 
the examination in January 2004.  If the 
examiner is unavailable, a new VA 
examination should be scheduled.  The 
examiner should render an opinion 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not that the veteran's service-connected 
disabilities, either individually or in 
concert, render him unable to obtain or 
retain substantially gainful employment.  
The physician must render the requested 
opinion without regard to age or the 
impact of any nonservice-connected 
disabilities.  The examiner should set 
forth the complete rationale for the 
conclusions reached.  

6.  The RO should issue a Statement Of 
the Case with respect to the issue of 
entitlement to Special Monthly 
Compensation, along with a VA Form 9, and 
afford them the appropriate opportunity 
to submit a substantive appeal perfecting 
an appeal on that issue.  The veteran and 
his representative are hereby reminded 
that to obtain appellate review of any 
matter not currently in appellate status, 
a timely appeal must be perfected.

7.  To help avoid a future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished to the extent possible, 
in compliance with this REMAND.  If any 
action is not in complete compliance with 
the directives of this remand, the RO 
must implement corrective procedures.   
See Stegall v. West, 11 Vet. App. 268  
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for a 
TDIU and entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 in light 
of all pertinent evidence and legal 
authority.  

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996);  Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



